DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims  1, 3, 6-8, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0368990 (Postel et al.) in view of U.S. Patent 4,281,395 (Nakaso et al.).
With regards to claim 1, Postel et al. discloses a system for determining structural characteristics of a machine tool comprising, as illustrated in Figures 1-6, a machine assessment system 1 comprising a machining tool 2 including a spindle (e.g. not labeled with a reference number, but as labeled and observed in Figures 2,4,6); a spindle motor (e.g. not illustrated but as indicated in paragraphs [0016],[0035], [0046], the spindle and tool is rotated in different operation speeds) configured to rotate the spindle; a calibrated spindle tool 20 (e.g. cutting tool for milling process) configured to couple to a distal end of the spindle (observed in Figures 2,4,6); a displacement sensor 31 configured to measure a performance characteristic of the machining tool based on a controlled excitation of the calibrated spindle tool wherein, in measuring the performance characteristic, the displacement sensor is detached from the calibrated spindle tool (e.g. non-contact displacement transducer; paragraph [0044]; Figures 2,4,6); a controller 50 (Figures 5,6) communicably coupled to the displacement sensor to acquire the performance characteristic such that the controller is configured perform a machine health assessment based on the performance characteristic (paragraphs [0031],[0032],[0045], [0049]); a vibration mechanism 21 (e.g. excitation device like an impact hammer) operable to exert the controlled excitation to the calibrated spindle tool (paragraphs [0032],[0044],[0045], [0049]); a moveable fixture 40,41,42,43,44 (e.g. a pallet system; paragraphs [0039],[0045]) that houses the controller 50, the displacement sensor 31, the vibration mechanism 21 (as observed in Figures 5,6) such that the moveable fixture is configured to mount at the machining tool for the machine health assessment (paragraph [0035] of Postel et al. teaches a pallet system that can be automatically placed or removed from the machine table in Figure 6 whereas a pallet system is used as a moveable fixture as disclosed in the specification in paragraph [0039] of the Instant application).  (See, paragraphs [0010] to [0036];[0044] to [0049]).
The only difference between the prior art and the claimed invention is the calibrated spindle tool includes a mandrel that performs an alignment assessment to verify alignment between a rotational axis of the spindle and a feed axis of a computer numeric control (CNC) machine.
Nakaso et al. discloses a control system for a machine tool comprising, as illustrated in Figures 1-6, a machine assessment system (e.g. the entire system as illustrated in Figure 1) for a machining tool 1 (e.g. numerically controlled machine tool) including a spindle 17; a spindle motor 18 configured to rotate the spindle; a calibrated spindle tool TS configured to couple to a distal end of the spindle; the calibrated spindle tool includes a mandrel (e.g. not labeled, but the front portion of TS is considered as this mandrel) that performs an alignment assessment to verify alignment between a rotational axis OS of the spindle and a feed axis OO of a computer numeric control (CNC) machine 10,11,W (column 6, lines 8-54; as observed in Figure 1).  (See, column 3, line 10 to column 8, line 8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the calibrated spindle tool includes a mandrel that performs an alignment assessment to verify alignment between a rotational axis of the spindle and a feed axis of a computer numeric control machine as suggested by Nakaso et al. to the system of Postel et al. to have the ability to control the spindle tool to precisely align the rotational axis of the spindle with the axis of the computer numerical control machine.  (See, column 1, lines 53-58 of Nakaso et al.).
With regards to claim 3, Postel et al. further discloses the vibration mechanism 21 includes a mechanical impactor 21 (e.g. an impact hammer) operable to exert a physical force upon the calibrated spindle tool (paragraphs [0031],[0032],[0044]); an actuation device (e.g. actuation system; paragraph [0027]) configured to operate the mechanical impactor such that the actuation device  energizes the mechanical impactor to have the mechanical impactor exert the physical force (paragraphs [0031],[0032],[0027],[0044]); a load cell 32 (e.g. force sensor) disposed at the mechanical impactor to measure an excitation signal indicative of the physical force such that the load cell is communicably coupled to the controller to provide the excitation signal (paragraphs [0036],[0045],[0049]).
With regards to claim 6, Postel et al. further discloses the performance characteristic of the machining tool is indicative of a vibrational response of the machining tool due to the physical force exerted by the mechanical impactor.  (See, paragraphs [0004],[0005], [0016], [0029],[0030]).
With regards to claim 7, Postel et al. further discloses the mechanical impactor 21 includes at least one of a mechanical spring, a hydraulic pump, and an electronic actuator (e.g. automatic electronic hammer/actuator; paragraph [0027]).
With regards to claim 8, Postel et al. further discloses a power supply configured to provide power to at least one of the controller and the displacement sensor.  (See, paragraph [0035]).
With regards to claim 15, the claim is commensurate in scope with the above claims 1,6,9 and is rejected for the same reasons as set forth above.
With regards to claim 17, the claim is commensurate in scope with the above claim 3 and is rejected for the same reasons as set forth above.

Claims 4 and 5 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0368990 (Postel et al.) in view of U.S. Patent 4,281,395 (Nakaso et al.) as applied to claim 3 above, and further in view of U.S. Patent Application Publication 2014/0202018 (Barkman et al.).
With regards to claim 4, Postel et al. does not disclose the actuation device includes a solenoid energizeable by a power supply to trigger the mechanical impactor to exert the physical force in response to being energized.
Barkman et al. discloses a system for performing machine measurements comprising, as illustrated in Figures 1-33, a machine assessment system 50 for a machining tool including a spindle 30 such that the machine assessment system comprising a calibrated spindle tool 58 configured to couple to a distal end of the spindle 56; a controller (e.g. laptop; paragraph [0112]); a displacement sensor 46,56 (e.g. federal gauge/encoder; paragraphs [0093],[0111]) configured to measure a performance characteristic; a mechanical impactor 20 operable to exert a physical force upon the calibrated spindle tool; an actuation device 20,52 (e.g. VCM) configured to operate the mechanical impactor such that the actuation device energizes the mechanical impactor to have the mechanical impactor exert the physical force; a load cell 42 disposed at the mechanical impactor to measure an excitation signal indicative of the physical force such that the load cell is communicably coupled to the controller to provide the excitation signal (paragraphs [0088],[0093],[0110] to [0113]); the actuation device includes a solenoid energizeable by a power supply to trigger the mechanical impactor to exert the physical force in response to being energized (paragraphs [0080],[0107]).  (See, paragraphs [0054] to [0122]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability to employ the actuation device includes a solenoid energizeable by a power supply to trigger the mechanical impactor to exert the physical force in response to being energized as suggested by Barkman et al. to the system of Postel et al. as modified by Nakaso et al. to have the ability to provide proper alignment and runout of the machine tool to the workpiece.  (See, paragraphs [0109],[0111] of Barkman et al.). 
With regards to claim 5, Barkman et al. further discloses the actuation device includes a spring to trigger the mechanical impactor to exert the physical force in response to being energized.  (See, paragraph [0107]).

Claims 10, 12-13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0368990 (Postel et al.) in view of U.S. Patent 4,281,395 (Nakaso et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication 2007/0145932 (Kawai et al.).
With regards to claim 10, Postel et al. does not disclose the calibrated spindle tool is a mandrel to perform at least one of alignment assessment and spindle runout assessment of the machining tool.
Kawai et al. discloses a controller for machine tool comprising, as illustrated in Figures 1-10, a machine assessment system for a machining tool including a spindle 1 such that the machine assessment system comprising a calibrated spindle tool 2 configured to couple to a distal end of the spindle 1; a displacement sensor 6x,6y,6z (e.g. non-contact displacement gauges) configured to measure a performance characteristic (e.g. displacement direction) of the machining tool based on a controlled excitation of the calibrated spindle tool, in measuring the performance characteristic, the displacement sensor is detached from the calibrated spindle tool (paragraph [0032]); a controller 10 communicably coupled to the displacement sensor to acquire the performance characteristic such that controller is configured perform a machine health assessment based on the performance characteristic; the calibrated spindle tool 2 is a mandrel to perform at least one of alignment assessment and spindle runout assessment of the machining tool (paragraphs [0008] to [0011],[0030],[0032],[0047]).  (See, paragraphs [0030] to [0051]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability to employ the calibrated spindle tool having a mandrel to perform at least one of alignment assessment and spindle runout assessment of the machining tool as suggested by Kawai et al. to the system of Postel et al. as modified by Nakaso et al. to have the ability to perform ultraprecision machining with high accuracy by correcting displacements of a spindle in accordance with a rotational speed of the spindle.  (See, paragraphs [0015],[0016],[0019] of Kawai et al.).
With regards to claim 12, Kawai et al. further discloses the calibrated spindle tool 2 is a tool disposed in a tool magazine of the machining tool and the tool is employed to perform a spindle runout assessment of the machining tool.  (See, paragraphs [0008] to [0011],[0030], [0032],[0047]).
With regards to claim 13, Kawai et al. further discloses the controller 10 is configured to perform a dynamic response assessment, a spindle runout assessment or a combination thereof.  (See, paragraphs [0008] to [0011],[0030],[0032],[0047]).
	With regards to claims 18 and 20, the claims are commensurate in scope with the above claims 12-13 and are rejected for the same reasons as set forth above. 

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0368990 (Postel et al.) in view of U.S. Patent 4,281,395 (Nakaso et al.) as applied to claim 13/18 above, and further in view of U.S. Patent 5,111,590 (Park).
With regards to claim 14, Postel et al. does not disclose a plurality of calibrated spindle tools such that the plurality of the calibrated spindle tools includes the mandrel and a tool artifact having a known mass and damping characteristics; the mandrel is employed to perform the spindle runout assessment; the tool artifact is employed to perform the dynamic response assessment.
Park discloses a system for machine tool accuracy comprising, as illustrated in Figures 1a-32, a machine assessment system for a machining tool including a spindle 8’ such that the machine assessment system comprising a calibrated spindle tool 7’ configured to couple to a distal end of the spindle 30; a plurality of calibrated spindle tools such that the plurality of the calibrated spindle tools includes the mandrel and a tool artifact having a known mass and damping characteristics; the mandrel is employed to perform the spindle runout assessment; the tool artifact is employed to perform the dynamic response assessment (column 4, lines 56-66; column 5, lines 19-30; column 8, lines 33-41).  (See, column 3, line 49 to column 20, line 28).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability to employ a plurality of calibrated spindle tools such that the plurality of the calibrated spindle tools includes the mandrel and a tool artifact having a known mass and damping characteristics; the mandrel is employed to perform the spindle runout assessment; the tool artifact is employed to perform the dynamic response assessment as suggested by Park to the system of Postel et al. as modified by Nakaso et al. to have the ability to determine whether the machine tool is influence due to errors based on the movement of the tool artifact.  (See, column 4, lines 23-34 of Park).
	With regards to claim 19, the claim is commensurate in scope with the above claim 14 and is rejected for the same reasons as set forth above.

Response to Amendment
Applicant’s arguments with respect to claims 1,3-8,10,12-15,17-20 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited are related to machine tool suggesting tramming and/or crabbing.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861